Citation Nr: 1244215	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI) with cognitive impairment, to include memory loss and attention problems.

2.  Entitlement to service connection for a headache disorder, to include as secondary to TBI.

3.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a service-connected bilateral knee disability.  

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected bilateral knee disability.  

5.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected bilateral knee disability.  

6.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected bilateral knee disability.  

7.  Entitlement to an initial rating higher than 10 percent for a right knee disability.  

8.  Entitlement to a rating higher than 10 percent a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had periods of active duty and active duty for training (ACDUTRA) from September 1985 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, and May 2009, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In April 2012, the Veteran testified at a travel Board hearing before the undersigned member of the Board.  

At the hearing, the Veteran submitted additional evidence and waived the right to have that evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

First, the Board will address the Veteran's claims for service connection.  The Veteran claims that he has residuals of an in-service TBI manifested by memory loss, problems with concentration, dizziness, and headaches.  In statements and at hearing, the Veteran reported being unconscious when he fell off a bicycle in July 1986.  Reportedly, he was treated at the emergency room of the local hospital and thereafter transferred to the Great Lakes Naval Hospital where he was hospitalized for two weeks.  He described being unconscious during the first 24 hours of hospitalization, and in July 2008 he reported that he was thought to be dead by the hospital staff because he could not be aroused.  He also stated that a brain CT scan revealed a finger size piece of material protruding from the front right side of the brain.  

The Veteran's service medical records show that on July 5, 1986, the Veteran was riding his bicycle when he blacked out without any aura or prodromal symptoms and was subsequently found lying on the street with the left side of his head on the curb.  He was taken by ambulance to the local hospital.  Cerebral concussion with head injury and multiple abrasions over the face, skull, shoulder, and lower legs, were noted.  Emergency room records show he was alert and oriented.  The report noted a loss of consciousness for five to ten minutes at the scene of the accident.  On July 6, 1986, he was admitted to the Great Lakes Naval Hospital.  An echocardiogram and stress tests showed no abnormalities.  A skull x-ray was normal.  A July 10, 1986 discharge summary report contained a final diagnosis of vasovagal syncope, DNEPTE.  The Veteran was discharged to full duty, fully ambulatory, with no medications or need for follow-up.  No permanent disability was anticipated.  The remainder of the service medical records are negative for any follow up, or complaints of memory problems or headaches.  

After service, treatment records starting in 2005 show complaints of slight tension headaches, migraines, and memory loss.  However, neurological testing in May 2005, found that his memory functioning was within normal limits.  Records in 2007 show continued complaints of memory loss, having onset at the age of 8.  On neuropsychologic examination in December 2007, the examiner found no decline on neurological functioning relative to the testing done in May 2005.  He was diagnosed with cognitive complaints and normal neuropsychologic exam with no evidence of acquired or progressive cognitive impairment.  A VA neuropsychiatric consultation note in August 2008 reported that neurological testing results were consistent with exaggerated complaints of memory problems as the Veteran's scores were found to be much lower than those typically found for persons with brain injuries and dementia.  

On VA TBI consultation in October 2009, following an examination of the Veteran, the physician indicated that it would be speculative to render an opinion as to whether the Veteran suffered a brain injury at the time of the 1986 syncopal episode.  The physician noted that work-up at the time of the injury was not significant.  The physician also concluded that there was no evidence to support a finding that the Veteran's current neuropsychiatric complaints were consistent with traumatic brain injury because the Veteran's neurological examination was normal.  A January 2010 VA treatment note recorded an impression of rule out secondary gain issues.  The clinician noted that cognitive testing did not support the Veteran's subjective complaints.  The clinician indicated that the Veteran may have some attention deficit disorder (ADD) issues.  A November 2009 MRI of the head was normal.  

The Veteran underwent a VA TBI examination in August 2010.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed mild TBI in service.  The examiner also diagnosed chronic tension headaches, and memory and sleep difficulties secondary to depression.  The examiner was unable to find a significant nexus between chronic headaches, memory loss, or sleep problems, and TBI.  The examiner noted that the record contained no related complaints until approximately 20 years after the accident in 1986.  Additionally, there were no objective findings of memory or attention problems during the examination.  

Previously, no diagnosis of current manifestations of an in-service TBI, or neurological findings, were noted in the medical evidence.  However, VA treatment records after December 2010 contain a diagnosis of ADD and hyperactivity.  The Veteran was prescribed medication for those conditions and the treatment seemed to improve his memory and attention problems.  A March 2011 VA treatment note recorded a diagnosis of mood disorder due to TBI, and a history of ADHD and cognitive symptoms related to the TBI and treated with medication.  Based on the newly diagnosed disorders, which have been attributed to TBI, the Board finds that a VA examination is needed to determine the Veteran's current disabilities and their etiology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).  The examiner on remand should specifically reconcile the clinical findings recorded in the outpatient VA treatment records that contain diagnoses of ADD, ADHD, and hyperactivity, or any other neurological disorder, and the private and VA neurological examination findings and opinions of record.

In a May 2008 statement, submitted at the April 2012 hearing, the Veteran's parents reported that the Veteran had been hospitalized for two weeks at the Great Lakes Naval Hospital following the 1986 bicycling accident.  While there, he had to re-learn things that he had previously known, and experienced significant memory problems that required him to write everything down.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist. 

With regard to the Veteran's headache disorder, while the Veteran has previously been afforded VA examinations that diagnosed chronic tension headaches, the examiners did not provide an opinion regarding the etiology of the Veteran's headache disorder.  On VA examination in December 2008, the examiner diagnosed tension headaches.  The examiner was unable able to offer an opinion as to whether it was at least as likely as not that the Veteran's tension headaches were due to a TBI, or a similar event, which occurred during active military service, or more likely due to some other cause unrelated to service, without resorting to mere speculation.  While the VA examiner in August 2010 diagnosed chronic tension headaches, the examiner was unable to find a significant nexus between chronic headaches and TBI, and no opinion was rendered as to whether the Veteran's headaches had onset in service, to include as due to a head injury.  Thus, it remains unclear whether any current headache disorder was incurred in or aggravated by the Veteran's period of service, to specifically include as residuals of a head injury or traumatic brain injury incurred when the Veteran fell of his bicycle in July 1986.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).

Next, the Veteran contends that he currently suffers from a thoracic spine strain, a cervical spine strain, degenerative joint disease of the left hip, and a bilateral foot disability, as secondary to the service-connected bilateral knee disability.  In the alternative, the Veteran has also claimed that he incurred injuries to his feet, left hip and back due to the in-service bicycle accident in July 1986.

The Veteran's service medical records contain no complaints, findings, or diagnoses consistent with a left hip, neck, back or a bilateral foot disabilities.  After service, private treatment records in September 2005, show that the Veteran was seen for a follow-up of a workman's compensation injury that he sustained at a factory on September 21, 2005.  The Veteran complained of pain in the middle portion of the back.  The assessment was mid-upper back pain with left more than the right work related.  He was treated with physical therapy and in October 2005 his back condition was noted as resolved.  Subsequent treatment records show treatment for cervical spine pain, and muscle spasms in the cervical, thoracic and lumbar spines.  A June 2008 treatment note shows diagnoses of cervical and thoracic subluxation.  

On VA examination in December 2008, the examiner diagnosed a thoracic and cervical spine strain and provided an opinion that those conditions were not at least as likely as not caused by, related to, or aggravated by the service connected left knee condition.  Similarly, on VA examination in February 2009, the examiner diagnosed minimal degenerative joint disease of the bilateral metatarsophalangeal joints and the left hip, and opined that neither condition was as likely as not caused or aggravated by left knee chondromalacia patella.  The examiners based the opinions on the Veteran's history, physical examination, tests, records, and medical literature.  While the VA examiners addressed service connection for the claimed disabilities on a secondary basis, no opinion was offered as to whether the Veteran's current thoracic spine strain, a cervical spine strain, degenerative joint disease of the left hip, or a bilateral foot condition, was incurred in service, specifically as due to injuries incurred when the Veteran fell off his bicycle in July 1986.  At the April 2012 personal hearing and on VA examination in August 2010, the Veteran asserted that he injured his feet, left hip, and back in service when he fell off his bicycle in July 1986.  As it remains unclear to the Board whether the Veteran's current thoracic spine strain, cervical spine strain, degenerative joint disease of the left hip, and bilateral foot condition, may be caused or aggravated by service, to include as due to injuries incurred when the Veteran fell off his bicycle in July 1986, or a service-connected disability, a remand for another VA examination and opinion is necessary to fully and fairly assess the merits of his claims.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, the Board will address the Veteran's claims for increased ratings.  The Veteran asserts that the service-connected right and left knee disabilities are more disabling than currently evaluated.  The Veteran was last afforded a VA examination for his bilateral knee disability in December 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is four years old.  Additionally evidence submitted since December 2008 examination suggests a change in the bilateral knee disability.  A VA treatment record in December 2010 noted that that examination of the knees revealed that anterior and posterior drawer tests were positive, and there was increased tenderness on flexion.  The Veteran received steroid injections in the right and left knees starting in February 2012.  In March 2012, the Veteran's condition was determined to be worsening.  Because there may have been significant changes in the Veteran's right and left knee conditions, the Board finds that a new examination of the joints is needed to fully and fairly evaluate the Veteran's claim for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, to aid in adjudication, any VA medical records dated from April 2012, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include records since April 2012.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  Obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at the Great Lakes Naval Hospital in July 1986.  The Board notes that service hospitalization records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization records.  Documentation of all efforts to obtain these records, including notification that they do not exist, should be associated with the claims file. 

3.  After the above development is completed, schedule the Veteran for a VA neurological examination to ascertain nature, etiology and approximate date of onset of any head injury residuals.  The examiner must review the claims file and the report must note that review.  A complete rationale for all opinions must be provided.  The examiner should reconcile the opinion with the other evidence of record, to include the service medical records, including emergency room records in July 1986, and the July 10, 1986 hospital discharge summary; private treatment records, including neurological examination findings in May 2005 and December 2007; VA treatment records and examination reports, including a neuropsychiatric consultation report in August 2008, VA TBI examination in August 2010, and clinical findings in January 2010, December 2010, and March 2011.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed residuals of head injury or traumatic brain injury, to include cognitive disorders, a headache disorder, ADD, ADHD, or hyperactivity.

b) Is it at least as likely as not (50 percent probability or greater) that any current neurological disorder found to be present, to include a headache disorder, was incurred in or aggravated by the Veteran's period of service, to specifically include as residuals of a head injury or traumatic brain injury incurred when the Veteran fell of his bicycle in July 1986?  The examiner should specifically comment on whether any diagnosed neurological disorders, to include headaches, had initial manifestation during active service.  The examiner must consider lay statements regarding in-service occurrence of an injury.  The examiner should also consider the post-service medical evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule the Veteran for a VA examination to ascertain the etiology of any thoracic spine disability, cervical spine disability, left hip disability, or bilateral foot disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should reconcile the opinion with the other evidence of record, to include the service medical records, including emergency room records in July 1986, and the July 10, 1986, hospital discharge summary; private treatment records showing treatment for back pain related to a September 2005 occupational injury; and VA examination reports dated in December 2008, and February 2009.  The examiner should specifically opine as to the following: 

a) Diagnose all thoracic spine disabilities. 

b) Diagnose all cervical spine disabilities

c) Diagnose all left hip disabilities. 

d) Diagnose all right or left foot disabilities. 

e) State whether it is at least as likely as not (50 percent probability or greater) that any thoracic spine disability, cervical spine disability, left hip disability, or bilateral foot disability is related to the Veteran's active service or to any incident of service, including a bicycle accident in July 1986?  The examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  The examiner should also consider the post-service medical evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

f) State whether it is at least as likely as not (50 percent or greater probability) that any thoracic spine disability, cervical spine disability, left hip disability, or bilateral foot disability was caused by his service-connected right knee or left knee disability.

g) State whether it is at least as likely as not (50 percent or greater probability) that any thoracic spine disability, cervical spine disability, left hip disability, or bilateral foot disability was aggravated (permanently increased in severity beyond the natural progress of the disability) by the service-connected right knee or left knee disability.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's right and left knee disabilities. 

b) Conduct all necessary tests, to include X-rays and range of motion studies of the right and left knee in degrees. 

c) State whether any ankylosis (favorable or unfavorable) is present in either knee. 

d) Specify whether the right or left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether the right or left knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe. 

f) State whether there is X-ray evidence of arthritis. 

g) Discuss whether the Veteran has additional functional loss from his right and left knee disabilities and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

h) Discuss whether the Veteran's right and left knee disabilities impact his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2012). 

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



